Citation Nr: 1116892	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating from May 10, 2007, for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to June 2004.  The Veteran also had 5 years and 7 months of earlier service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for chronic sinusitis and assigned a non compensable rating effective from May 10, 2007.  In September 2010, the Veteran testified at a hearing before the undersigned.  Following that hearing, the Veteran filed with the Board additional evidence along with a waiver of agency of original jurisdiction of that evidence.  38 C.F.R. §§ 19.37(a), 20.1304 (2010).


FINDING OF FACT

Since May 10, 2007, the preponderance of the competent and credible evidence is against showing that the Veteran's sinusitis caused at least one incapacitating in any twelve month period since 2007 or at least three non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in any twelve month period since 2007.


CONCLUSION OF LAW

Since May 10, 2007, the Veteran has not met the criteria for a compensable rating for sinusitis.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.97, Diagnostic Code 6513 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a).

The Board finds that there is no issue as to providing an appropriate application form or veteran status.

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for chronic sinusitis.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient (i.e., the May 2007 38 U.S.C.A. § 5103(a) notice letter provided to the Veteran prior to the October 2007 rating decision), VA's duty to notify in this case has been satisfied.

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claim's file all identified and available post-service treatment records including all of her records from Dr. Daniel Chase.  In this regard, the Board notes that following the September 2010 hearing the record was left open 60 days for the Veteran to provide additional treatment records and additional records, though few, were provided.  

The Veteran was also afforded a VA examination in August 2007 that the Board finds is adequate for rating purposes because, after a review of the record on appeal, the examiner conducted a comprehensive examination of the claimant that allows the Board to rate the severity of her disability under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Claim

The Veteran asserts that her chronic sinusitis meets the criteria for a compensable rating.  It is also requested that the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran's service-connected chronic sinusitis is currently rated as noncompensably disabling under 38 C.F.R. § 4.97, Diagnostic Code 6510.

Under Diagnostic Code 6510, a noncompensable rating is assigned for sinusitis when it is detected by X-ray only.  A 10 percent rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.  

With the above criteria in mind, the Board notes that at the September 2010 hearing, the Veteran stated that she is currently experiencing nasal passage congestion, chronic headaches, occasional runny nose, and discharge.  With regard to incapacitating episodes, the Veteran testified that she experiences 3 episodes a year that last for 4 to 6 weeks and require antibiotics.  The Veteran said that during the episodes she is treated with steroids, allergy medications, and antibiotics.  She further stated that when these episodes occur she is unable to work for a few days or even a week.  The Veteran later stated that she had only missed 3 days of work in the prior year due to her symptoms.  With regard to non-incapacitating episodes, the Veteran testified that she experiences a non-incapacitating episode at least twice a week, for a total of at least 96 times a year.  Finally the Veteran noted that she is currently being treated with nasal spray and occasionally other medication, including steroids and antibiotics, and regularly sees a doctor.

With regard to objective medical evidence of record, the Board notes that it is significant for what it does not show- namely the Veteran receiving treatment for sinusitis much less incapacitating or non-incapacitating episodes caused by her sinusitis.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

In this regard, the Board notes that a November 2007 private treatment note reported that the Veteran was being treated for a sore throat and a cough.  Similarly, a private treatment record from June 2009 documents the Veteran's complaints and treatment for bronchitis.  The Veteran was prescribed azithromycin and told to take mucinex for chest congestion, advil for pain or fever, and Claritin-D or Sudafed for ear congestion or pain.  Likewise, a November 2010 letter from her private treating physician noted that the Veteran had been treated for bronchitis and pharyngitis in January 2009.  

Following her September 2010 hearing, the Veteran provided a print out from her local pharmacy that indicated that she had been prescribed amoxicillin on three separate occasions - in October 2007, November 2007, and January 2009.  While there is no indication on the pharmacy forms as to why the Veteran was prescribed the antibiotic, the record indicates that the medication was prescribed for problems other than her service connected sinusitis.  Specifically, the November 2007 scrip coincided with her treatment for a sore throat and cough and the January 2009 script coincided with her treatment for her non service connected bronchitis and pharyngitis.  Likewise, the October 2010 letter from her primary care physician talks about the problems caused by her non service connected allergies and asthma.  

In summary, the Board finds that none of the treatment records document the Veteran's complaints and treatment for sinusitis causing incapacitating or non-incapacitating episodes.  

The Veteran was afforded a VA examination in August 2007.  At that time, the Veteran complained of intermittent sinusitis which occurs about 2-3 times a month.  She also complained of headaches and frontal pain which can last anywhere from 2 to 7 days.  The headaches are usually centered in the frontal sinus areas.  The Veteran stated that she generally treats her symptoms with Sudafed and Flonase, primarily, but has gotten antibiotics intermittently.  Upon physical examination, it was noted that the Veteran exhibited a post nasal drip with thick grayish mucus covering her tonsils that was coming from the nasal area.  

The Board notes the Veteran's claims that she experiences at least 3 incapacitating episodes and numerous non-incapacitating episodes per year.  However, the objective medical evidence does not support the Veteran's claims.  With regard to the Veteran's claims for incapacitating episodes, there is no medical evidence of record that indicates that her sinusitis has led to bed rest.  With regard to the Veteran's claims for non-incapacitating episodes which occur as often as twice weekly, the Board again notes that there is no objective medical evidence to support these contentions.  The Board acknowledges that symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe headaches and pain during and post service and that observation need not be recorded.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, while the Veteran is competent to state that she experiences headaches and pain it is also necessary to show that the Veteran is credible in her assertions and these symptoms were caused by her service connected sinusitis.  Id.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; Buchanan, supra.  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  When determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan, supra.  

However, in this instance, the Board finds that it is reasonable to believe that if the Veteran were suffering from episodes of sinusitis as frequently as she claims, there would be ample corroborating contemporaneous evidence.  See Forshey, supra; Also see Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

The Board also finds that the inconsistencies in her statements regarding the frequency and severity of her sinusitis also weigh against the Board finding her statements credible.  Id.  In this regard, the Veteran stated at her hearing that she experiences incapacitating episodes at least three times a year that cause her to miss anywhere from 3 days to a week of work.  That means that the Veteran is claiming that she misses between 9 and 15 days of work a year because of incapacitating episodes of sinusitis.  However, when asked how many days of work were missed as a result of her sinusitis in the past year, she said 3.  Yet, the record on appeal is negative for objective evidence of any days of lost work since 2007.

As to the Veteran's contentions that she has non-incapacitating episodes twice a week, the Board notes that there is little evidence of her seeking medical care for this problem that, if occurring with that much frequency, is undoubtedly interfering with her daily life on a near constant basis.  It is logical to conclude that a reasonable person, who had access, would seek medical attention if it were required.  

Likewise, while the Veteran testified that she regularly sees a doctor with regard to her sinusitis and the Board urged her to provide these records to VA as well as held the record open for 60 days to allow her to get these records, the records that she thereafter provide VA do not ever show her seeing a doctor to treat her sinusitis.  As the record indicates that the Veteran has both a private and a VA treating physician, there is no reason to believe that she would hesitate to seek medical care.  As such, the Board finds the Veteran's statements with regard to frequency of incapacitating and non-incapacitating episodes to be not credible as her statements appear inconsistent with the record.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Given the above inconsistent statements, the Board finds that the objective medical evidence which does not show her complaints, diagnoses, or treatment for sinusitis to be of greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  Therefore, since the Veteran's sinusitis does not result in at least on incapacitating episode since 2007 or in at least three non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in any 12 month period since 2007, the Board finds that she does not meet the criteria for a compensable evaluation under 38 C.F.R. § 4.97, Diagnostic Code 6513.  This is true throughout the period of time during which her claim has been pending and therefore the Board need not consider staged ratings.  Fenderson, supra.

Finally, based on the Veteran's statements during her hearing and to the August 2007 VA examiner, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2010).  Although the Veteran claim's, in substance, that the rating schedule does not adequately compensate her for the problems caused by her sinusitis, the evidence does not objectively show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  Id.  There simply is no objective evidence that her sinusitis, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.

It is undisputed that this disability could affect employment, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Therefore, given the lack of objective evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In adjudicating the current appeal for a compensable evaluation, the Board has not overlooked the Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because, while the Veteran reported that she has lost time from work because of her sinusitis, she has never claimed that her service connected sinusitis prevents her from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

Finally, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to an initial compensable rating for chronic sinusitis is denied at all times from May 10, 2007.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


